Name: Commission Regulation (EEC) No 3545/90 of 7 December 1990 amending regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices of fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 344/22 Official Journal of the European Communities 8 . 12. 90 COMMISSION REGULATION (EEC) No 3545/90 of 7 December 1990 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices of fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Regulation (EEC) No 1 193/90 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 3587/86 (3), as last amended by Regulation (EEC) No 1940/90 (4), fixes the conversion factors permitting the calculation of the prices at which products with characteristics differing from those of products used for the fixing of the basic and buying-in prices are bought in ; Whereas information gathered on the agronomic charac ­ teristics of the Red Ingrid Marie and Karin Schneider varieties enable it to be concluded that these varieties are in fact one single variety ; whereas Commission Regula ­ tion (EEC) No 920/89 of 10 April 1989 laying down quality standards for carrots, citrus fruit and dessert apples and pears and amending Regulation No 58 (*), as last amended by Regulation (EEC) No 3544/90 (6), establishes this new classification ; whereas the list of varieties of large dessert apples in Annex X to Regulation (EEC) No 3587/86 should therefore also be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3587/86 is hereby amended as follows : in the list of large dessert apples in Annex X 'Apples', '(Karin Schneider)' is inserted next to 'Red Ingrid Marie' on the same line. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 119, 11 . 5. 1990, p. 43. (J) OJ No L 334, 27. 11 . 1986, p. 1 . (4) OJ No L 174, 7. 7 . 1990, p . 33 . 0 OJ No L 97, 11 . 4. 1989, p . 19 . (6) See page 21 of this Official Journal .